Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 4/29/22 is acknowledged and has been entered.

2.  Applicant's election without traverse of species of pancreatic cancer and 2A peptide linking the HLA-G receptor and the costimulatory domain drawn to a chimeric antigen receptor (CAR), and species 2A peptide in Applicant’s response filed 10/1/21 is acknowledged.   

Claims 1-10 read upon the elected species.  Upon consideration of the prior art, the species of breast cancer, glioblastoma and ovarian cancer are also being examined.

Claims 1-10 are presently being examined. 

3.  The use of the term Opti-MEM, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

4.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.  Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.

Applicant has broadly claimed a method for treating a cancer comprising administering a chemotherapy drug to a subject in need for a treatment of cancer, and further administering a composition containing a plurality of cells expressing a chimeric antigen receptor (CAR) specific to HLA-G comprising, in order from an N-terminus to a C-terminus:
	
an anti-HLA-G antibody comprising an amino acid sequence of SEQ ID NO: 1;
	an HLA-G receptor comprising an amino acid sequence of SEQ ID NO: 2; and
	a costimulatory domain comprising an amino acid sequence of SEQ ID NO: 3 (instant claim 8), and including wherein the CAR further comprises a suicide protein comprising an amino acid sequence of SEQ ID NO: 4, wherein the suicide protein is linked to the C-terminus of the costimulatory domain (claim 9), and further  comprising “a” 2A peptide, wherein the 2A peptide links the HLA-G receptor and the costimulatory domain (claim 10). 

As such by the recitation of “an” that is underlined and italicized above, the components of the CAR may comprise components that are subsequences of SEQ ID NO: 1, 2, 3 and 4 rather than the full sequences thereof (i.e., by the recitation of “an amino acid sequence of” rather than ‘the amino acid sequence of’ a recited SEQ ID NO).  In addition, by the recitation of “a” 2A peptide, 2A peptides not consisting of the sequence of SEQ ID NO: 10 are encompassed.  

The specification does not disclose any subsequences of SEQ ID NO: 1-4 that possess the requisite functional properties, i.e., of binding to HLA-G (for an anti-HLA-G antibody, SEQ ID NO: 1), of binding to HLA-G (for KIR2DS4, SEQ ID NO: 2), of possessing suicide functionality (for iCas9, SEQ ID NO: 4), of costimulatory functionality (for SEQ ID NO: 3), or of linking SEQ ID NO: 2 or a subsequence thereof functionally to the costimulatory domain SEQ ID NO: 3.  With regard to the latter (“a” 2A peptide), the specification does not disclose any 2A peptide except for the one consisting of SEQ ID NO: 10.

The specification discloses throughout that the chimeric antigen receptor is expressed in/on a cell surface by transducing a nucleic acid construct encoding the CAR into a cell whereby it can specifically recognize HLA-G on the membrane of a tumor cell and whereby after such specific recognition, signal transduction is induced; a signal cascade is generate to cause activation and proliferation of the CAR-expressing cell, triggering exocytosis of cellular lytic granules and inducing killing of the target tumor cells (e.g., disclosure at [0062]).

As such, the component portions of the CAR must possess the functional properties of binding to an HLA-G molecule (the portion of the CAR with specificity to HLA-G) on a tumor cell with sufficient affinity and specificity, the KIR2DS4 (SEQ ID NO: 2) portion must possess the functional property of being an HLA-G receptor, the SEQ ID NO: 3 portion must have the functional property of costimulation, and the SEQ ID NO: 4 portion must possess a suicide function, wherein all of these portions must together possess the functional property of inducing a signaling cascade.  However, with the recitation of “an” and “a” as enunciated above, less than the full sequences of the recited portions may be present and the neither the specification, nor what is well known in the art at the filing date of the claimed invention provide a structure function relationship for these prospective subsequences, nor a representative number thereof.

The specification discloses that the CAR of the present disclosure includes in order from N-terminus to the C-terminus, an anti-HLA-G antibody comprising the amino acid sequence of SEQ ID NO: 1, an HLA-G receptor including an amino acid sequence of SEQ ID NO: 2, and a costimulatory domain including an amino acid sequence of SEQ ID NO: 3, and preferably a suicide protein including an amino acid sequence of SEQ ID NO: 4 linked to the C-terminus of the costimulatory domain, and a 2A peptide including an amino acid sequence of SEQ ID NO: 10 that links the HLA-G receptor and the costimulatory domain ([0021]).  The specification further discloses that the HLA-G receptor including an amino acid sequence of SEQ ID NO: 2 is KIR2DS4 (killer cell immunoglobulin-like receptor 2DS4), the costimulatory domain including an amino acid sequence of SEQ ID NO: 3 is DNAX activating protein 12 (DAP12), the suicide protein including an amino acid sequence of SEQ ID NO: 4 is iCas9 protein  ([0021]), and the 2A peptide includes an amino acid sequence of SEQ ID NO: 10 ([0021]).  

Therefore, it appears that the instant specification does not adequately disclose the breadth of the CAR recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such CARs at the time the instant application was filed.    

Also note that although the instant claims are directed to methods of using the CAR cells rather than the CAR cells themselves, the same standard applies with regard to the written description requirement.  See University of Rochester v. G.D. Searle & Co., Inc., 69 USPQ2d 1886, 1895 (Fed. Cir. 2004). In the instant case, the claimed methods cannot be practiced without the recited composition comprising the said peptides that have the ability to bind to a donor-specific HLA antigen.	

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision:

35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the "specification shall contain a written description of the invention ...." This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991); see also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing the history and purpose of the written description requirement); In re Curtis, 354 F.3d 1347, 1357, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) ("conclusive evidence of a claim’s enablement is not equally conclusive of that claim’s satisfactory written description"). 

6.  Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification does not disclose how to use the instant invention:
a method for treating a generic cancer, including pancreatic cancer or ovarian cancer, comprising administering a chemotherapy drug to a subject in need for a treatment of cancer, and also administering a composition containing a plurality of generic cells expressing a chimeric antigen receptor (CAR) specific to HLA-G, including one comprising, in order from an N-terminus to a C-terminus:

an anti-HLA-G antibody comprising an amino acid sequence of SEQ ID NO: 1; an HLA-G receptor comprising an amino acid sequence of SEQ ID NO: 2; and
a costimulatory domain comprising an amino acid sequence of SEQ ID NO: 3  (instant claim 8), and 
including wherein the CAR further comprises a suicide protein comprising an amino acid sequence of SEQ ID NO: 4, 
wherein the suicide protein is linked to the C-terminus of the costimulatory domain (claim 9), and 
(the generic CAR cells recited in instant base claim 1) further comprising “a” 2A peptide, wherein the 2A peptide links the HLA-G receptor and the costimulatory domain (claim 10). 

The specification has not enabled the breadth of the claimed invention because the claims are drawn to:
	(1) a method for treating a cancer (any cancer in any individual and at any stage of a particular cancer) that is not TNBC (triple negative breast cancer) or GBM (glioblastoma) , wherein it is unpredictable that the said pharmaceutical composition comprising the recited chimeric antigen receptor (CAR) expressing cell can be used for its recited intended purpose of treating all cancers, and/or

	(2) any chimeric antigen receptor expressing cell, including any immune cell, (with the exception of a T or NK cell in dependent claims 5-7)/pharmaceutical composition thereof that comprises less than all of the recited components in claims 8-10, and wherein it is unpredictable that the administration of the CAR-cell can be used for its disclosed purpose in killing a tumor cell that expresses HLA-G and treating a cancer.

The specification discloses that the CAR of the present disclosure includes in order from N-terminus to the C-terminus, an anti-HLA-G antibody comprising the amino acid sequence of SEQ ID NO: 1, an HLA-G receptor including an amino acid sequence of SEQ ID NO: 2, and a costimulatory domain including an amino acid sequence of SEQ ID NO: 3, and preferably a suicide protein including an amino acid sequence of SEQ ID NO: 4 linked to the C-terminus of the costimulatory domain, and a 2A peptide including an amino acid sequence of SEQ ID NO: 10 that links the HLA-G receptor and the costimulatory domain ([0021]).  The specification further discloses that the HLA-G receptor including an amino acid sequence of SEQ ID NO: 2 is KIR2DS4 (killer cell immunoglobulin-like receptor 2DS4), the costimulatory domain including an amino acid sequence of SEQ ID NO: 3 is DNAX activating protein 12 (DAP12), the suicide protein including an amino acid sequence of SEQ ID NO: 4 is iCas9 protein  ([0021]), and the 2A peptide includes an amino acid sequence of SEQ ID NO: 10 ([0021]).  

The specification discloses throughout that the chimeric antigen receptor is expressed in/on a cell surface by transducing a nucleic acid construct encoding the CAR into a cell whereby it can specifically recognize HLA-G on the membrane of a tumor cell and whereby after such specific recognition, signal transduction is induced; a signal cascade is generate to cause activation and proliferation of the CAR-expressing cell, triggering exocytosis of cellular lytic granules and inducing killing of the target tumor cells (e.g., disclosure at [0062]).

The examples in the instant specification are in vitro examples that utilize CAR-NK or CAR-T cells.  The skilled artisan was aware that these two said cell types are capable of inducing killing through exocytosis of cellular lytic granules.  

The examples in the instant specification disclose that the said CAR-expressing NK cell can kill a percentage of MDA-MB-231 (human triple negative breast cancer cell line), DBTRG-05MG (human brain cancer cell line), ASPC1 (human pancreatic cancer cell line), and SKOV3 (human ovarian cancer cell line) in vitro ([0031].  However, the specification does not disclose any working examples of treating any cancer in vivo.  

The Examiner makes of record evidentiary reference Jan et al (Proc. AACR Special Conf. on Tumor Immunology and Immunotherapy, Nov. 17, 2019, Cancer Immunol. Res. 2020, 8(3 Suppl): Abstract no. A61) that teaches that HLA-G can potentially be expressed by all tumor types, but in fact is not always expressed. Jan et al further teach that HLA-G-specific CAR-NK cells that comprise an inducible caspase 9 suicide gene when tested against several adult cancer cell types in vitro (the same cell types that were tested in the instant specification) were found to lyse these tumor cell lines.  These HLA-G-specific CAR- NK cells were able to lyse TNBC (triple negative breast cancer) and GBM (glioblastoma) cells in mouse xenograft models in vivo.

The Examiner also makes of record evidentiary reference Jan et al (J. Immunother. Cancer, 2021, 9: e003050.doi:10.1136/jitc-2021-003050, pages 1-16) that teaches CAR-NK cells, wherein the said CAR appears to comprise all the components recited in instant claims 8-10, when administered to NSG mice bearing orthotopic TNBC (triple negative breast cancer) and GBM (glioblastoma) xenografts, led to a significant decrease in tumor growth and increased the survival of these mice. Jan et al further teach that this effect was enhanced by dox (doxorubicin) treatment 1 day before each HLA-G CAR-NK cell infusion (see entire reference).

The art recognizes that there exist mechanisms of CAR resistance that come into play in vivo, including suppressive tumor environments, T cell exhaustion, and insufficient T cell trafficking:

Evidentiary reference Ramakrishna et al (Expert Opinion on Biological Therapy, 2020, 20(5): 503-516) teaches that CARs are synthetic molecules that focus the cytototoxic effector function of T cells to surface antigens, most often using the specificity of monoclonal antibodies (mAbs), with CAR T cell therapies demonstrating activity against certain hematologic tumors, but not against solid tumors. Ramakrishna et al teach that there are mechanisms of CAR resistance that come into play in vivo, including suppressive tumor environments, T cell exhaustion, and insufficient T cell trafficking.  Ramakrishna et al teach that CAR T cell dysfunction can be extrinsic or intrinsic in nature, as extrinsically, CAR T cells can become dysfunctional due to MDSCs (myeloid-derived suppressor cells), TAMs (tumor-associated macrophages) and Tregs (regulatory T cells) and other factors in the suppressive TME (tumor microenvironment), while intrinsically, CAR T cells can become dysfunctional through T cell exhaustion, driven by tonic signaling and/or high tumor burden.  Ramakrishna et al teach that besides solid tumors containing many suppressive immune cells, these cells produce reactive oxygen species (ROS), lactate, indoleamine, 2,3, dioxygenase and prostaglandin E2, as well as adenosine, all of which suppress T cell activity, while inflammation itself induces feedback loops (“adaptive resistance”) which can limit the potency of anti-tumor responses.  Ramakrishna et al also teach that experience in hematologic malignancies has demonstrated that co-stimulatory domains modulate CAR T cell behavior, with increased early expansion associated with CD28 co-stimulation and greater persistence associated with 4-1BB co-stimulation. However, in B-ALL, clinical trials demonstrated a higher risk for relapse with shorter CAR T persistence whereas similar correlations are not observed in a different type of malignancy, lymphoma.  Said reference teaches that although some evidence suggests that longer persistence is associated with improved response rates in certain solid tumors, clear data on this point is not available, and clinical trials must continue to evaluate which co-stimulatory domain is optimal for individual CAR tumor target cells.  Ramakrishna et al teach that T cell failure remains a major barrier to progress.  While the said reference teaches that there are potential approaches that are promising for addressing the problems associated with CAR T cell exhaustion and overcoming the immunosuppressive TME, this said teaching is an invitation for one of skill in the art to further experiment.  Ramakrishna et al teach that nearly all pediatric solid tumors and many adult cancers are described as “immune deserts” due to low levels of lymphocyte infiltration, at least in part as a reflection of barriers to T cell trafficking, e.g., abnormal vascularity, chemokine-receptor mismatch, fibrosis associated with cancer-associated fibroblasts (CAFs).  Ramakrishna et al teach that numerous preclinical approaches are under evaluation to address the limitations of CAR T cell trafficking in solid tumors, which is also an invitation for further experimentation.  Ramakrishna et al teach that solid tumors involving the central nervous system (CNS) provide additional barrier to immune cell trafficking due to the blood brain barrier, such as for example, the effective required dose of CAR T cells injected IV being significantly higher than those injected directly into the CSF space. Ramakrishna et al conclude that clinical trials are in March 2020 only beginning to evaluate efficacy of modifications such as engineering multi-specific or other next-generation CAR T cells to mitigate deficiencies in T cell potency, T cell exhaustion, limitations in tumor T cell trafficking, and the suppressive tumor microenvironment (TME).  Ramakrishna et al envision that clinical trials over the next five years will provide information on efficacy of CAR T cells in solid tumors, with anticipation of the use of combinatorial treatment regimens that incorporate chemotherapy, surgery, radiation, immune check point inhibitors and other immunomodulators with CAR T cells. (See entire reference, especially abstract, introduction, Figure 1 and legend, section 5, conclusion).

Likewise, the art also recognizes that there exist mechanisms of tumor resistance that come into play in vivo that impact the function of NK cells, particularly with regard to solid tumors, wherein the tumor microenvironment comprises immunosuppressive cells and immunosuppressive soluble factors and metabolic factors, e.g., MDSCs (myeloid-derived suppressor cells), TAMs (tumor associated macrophages), platelets, fibroblasts,  TGF, IDO, PGE2, hypoxia, acidity, nutrient deprivation.
	
The art recognizes that the linkers/spacers used in a CAR construct as well as the costimulatory/intracellular domains and combinations thereof can influence the function of the CAR, as can the effector mechanisms of the cell that the CAR is expressed on.  The working examples in the instant specification comprise a CAR-NK cell having all of the recited components listed in claims 8-10.  

Evidentiary reference Ramakrisha et al also teaches that different costimulatory domains have different effects on producing a treatment (see entire reference, e.g., section 5).  In addition, one of skill in the art was aware that CAR T cell target engagement depends on multiple spatial parameters, such as the length and rigidity of the CAR spacer, the structure and accessibility of the target, the location of the targeted epitope such as its distance from the cell membrane. These considerations evidence further variability and experimentation over the broad genus of the structures of the CAR bearing cell for its disclosed purpose in tumor cell killing.

There is insufficient guidance in the specification as to how to use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

7.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.  Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/390,359.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘359 recite a pharmaceutical composition for treating a cancer comprising a CAR-T or CAR-NK cell comprising a CAR having all of the same components as those recited in instant claims 8-10 (see claim 13 of ‘359) and the composition further comprising a chemotherapy drug (see claim 14 of ‘359), the said CAR-T or CAR-NK cell, including wherein the NK cell is an NK-92 cell line or a primary NK cell (see claims 1 and 19 of ‘359), method for inhibiting proliferation of a tumor cell comprising administering a composition comprising a plurality of the CAR-T or CAR-NK cells to a subject in need thereof for treatment of a tumor, including wherein the tumor cell is a breast cancer cell, a polymorphic glioblastoma cell, a pancreatic cancer cell or an ovarian cancer cell (see claims 15 and 16 of ‘359), and a nucleic acid (sequence) encoding a CAR comprising all of the components recited in instant claims 8-10 and expression plasmid thereof (see claims 4-8 of ‘359).  

Note that the SEQ ID NOs in the claims of ‘359 and the instant claims represent identical amino acid sequences.  Note that the instant application is not related to copending Application No. 16/390,308.

With regard to the inclusion of product claims  in this rejection, court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the ‘359 case as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth as well with respect to the product claims of ‘359.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.	

9.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.  Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20200016201 A1 (priority to at least 3/21/2019).

US20200016201 A1 discloses a method for inhibiting the growth of a tumor in a subject in need thereof and/or for treating a cancer patient in need thereof, including wherein the tumor is a breast cancer or ovarian cancer, comprising administering a cell expressing a CAR that targets HLA-G (having an anti-HLA-G portion), wherein the cell can be a T cell or an NK cell, including a (primary) isolated cell that is autologous to the subject or patient being treated and wherein the CAR cell is administered with a chemotherapeutic agent (see entire reference, especially abstract, [0002], [0515]-[0516], claims 1, 24, 25, 27, 37-41). 

12.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.  Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US20200016201 A1 (priority to at least 3/21/2019) in view of Paridaens et al (Abstract of J. Clinical Oncol. 2000, 18.4.724, 5 pages).  

US20200016201 A1 discloses a method for inhibiting the growth of a tumor in a subject in need thereof and/or for treating a cancer patient in need thereof, including wherein the tumor is a breast cancer or ovarian cancer, comprising administering a cell expressing a CAR that targets HLA-G (having an anti-HLA-G portion), wherein the cell can be a T cell or an NK cell, including a (primary) isolated cell that is autologous to the subject or patient being treated and wherein the CAR cell is administered with a chemotherapeutic agent (see entire reference, especially abstract, [0002], [0515]-[0516], claims 1, 24, 25, 27, 37-41). 

US20200016201 A1 does not disclose the particular chemotherapeutic agent that is administered with the anti-HLA-G -CAR T or CAR NK cell.

Paridaens et al teach that doxorubicin is an appropriate chemotherapeutic agent for treatment of breast cancer (see entire abstract).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used doxorubicin in the method disclosed by US20200016201 A1.

One of ordinary skill in the art would have been motivated to do this in order to treat breast cancer, and with a reasonable expectation of success, as the primary art reference discloses treatment of breast cancer by administering an anti-HLA-G CAR-T or CAR-NK cell and a chemotherapeutic agent, but is silent as to the identity of that said agent, while the secondary art reference teaches that doxorubicin is an appropriate chemotherapeutic for the treatment of breast cancer. 

14. Claim 10  is objected to because of the following informality:  Claim 10 depends upon instant base claim 1 and recites “the costimulatory domain”.  Although a costimulatory domain is inherently present in the chimeric antigen receptors, there is no explicit recitation of this said limitation.  Appropriate correction is required.

15.  No claim is allowed.

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644